United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-33
Issued: March 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2011 appellant filed a timely appeal from an April 28, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that she abandoned
her request for an oral hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision
by OWCP. The last merit decision of record was OWCP’s November 24, 2010 decision.
Because more than 180 days has elapsed between the last merit decision and the filing of this
appeal on October 12, 2011, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether appellant abandoned her request for an oral hearing before an
OWCP hearing representative.
1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On October 12, 2010 appellant, then a 47-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on October 7, 2010 she sustained a left ankle and lower back injury
when she twisted her left leg while walking. She stopped work. The employing establishment
controverted the claim.
By letter dated October 21, 2010, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and asked that she respond to the provided questions within 30 days.
In support of her claim, appellant submitted medical records dated July 12 to
November 15, 2010.
By decision dated November 24, 2010, OWCP denied appellant’s claim finding that the
evidence failed to establish that the diagnosed condition was causally related to the October 7,
2010 employment incident.
On November 30, 2010 appellant requested an oral hearing before an OWCP hearing
representative.
On December 8, 2010 appellant submitted a representative authorization form for Bill
Thornton.
By letter dated February 10, 2011, properly addressed to appellant, OWCP notified
appellant that her hearing would be held on March 31, 2011 at 10:30 a.m. Eastern time in
San Francisco, California. It provided her with an address where the hearing would take place.
OWCP also properly copied this notice to appellant’s representative, at his address of record.
In a February 16, 2011 letter, appellant advised that her representative would be present
at the hearing.
By decision dated April 28, 2011, OWCP’s hearing representative found that appellant
had abandoned her request for an oral hearing. The hearing representative noted that appellant
received written notice 30 days in advance of the hearing but failed to participate. The hearing
representative also found that appellant failed to provide any reason for her failure to appear.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides the right to a hearing before an OWCP hearing
representative:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”3
OWCP has the burden of proving that it mailed a notice of a scheduled hearing to a
claimant.4 Under the mailbox rule, it is presumed, in the absence of evidence to the contrary,
that a notice mailed to an individual in the ordinary course of business was received by that
individual. This presumption arises when it appears from the record that the notice was properly
addressed and duly mailed.5
Chapter 2.1601.6.e (1) of OWCP’s procedure manual explains when an employee is
considered to have abandoned his hearing request:
“A hearing can be considered abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled
hearing; and the claimant has failed to provide any notification for such failure
within 10 days of the scheduled date of the hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the DO [district OWCP].”6
ANALYSIS
Following OWCP’s November 24, 2010 decision denying her claim for compensation,
appellant requested an oral hearing before an OWCP hearing representative. On February 10,
2011 it notified appellant and her representative, at their addresses of record, that the hearing was
scheduled for March 31, 2011 at 10:30 a.m. Eastern time in San Francisco, California. It
provided her with an address where the hearing would take place. Pursuant to the mailbox rule it
is presumed that appellant and her representative received notice of the hearing.7 Appellant did
not request a postponement, failed to report to the scheduled hearing and failed to provide any
3

5 U.S.C. § 8124(b)(1).

4

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

5

Michelle Lagana, 52 ECAB 187 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e (1) (January 1999).
7

Supra note 5.

3

notification for such failure within 10 days of the scheduled date of the hearing. As all three
conditions for abandonment are met, the Board finds that appellant abandoned her request for an
oral hearing. The Board will therefore affirm the hearing representative’s April 28, 2011
decision.
CONCLUSION
The Board finds that appellant abandoned her request for an oral hearing before an
OWCP hearing representative on March 31, 2011.
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

